           Case MDL No. 2804 Document 6547 Filed 12/20/19 Page 1 of 1



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTI-DISTRICT LITIGATION

IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

MDL NO. 2804

                    NOTICE OF POTENTIAL TAG-ALONG ACTION

       In accordance with Rule 7.1(a) of the Rules and Procedure for the United States Judicial

Panel on Multidistrict Litigation, Defendants CVS Pharmacy, Inc. and CVS Health Corporation

write to notify the Clerk of the Panel of the potential tag-along action listed in the attached

Schedule of Actions. The action referred to therein involves common questions of fact with the

actions previously transferred by the Panel to the United States District Court for the Northern

District of Ohio pursuant to 28 U.S.C. § 1407.1

       The docket sheet and complaint are attached.



Dated: December 20, 2019                          Respectfully submitted,



                                                   /s/ Eric R. Delinsky
                                                   Eric R. Delinsky
                                                   Alexandra W. Miller
                                                   ZUCKERMAN SPAEDER LLP
                                                   1800 M Street, NW, Suite 1000
                                                   Washington, DC 20036
                                                   Phone: (202) 778-1800
                                                   Fax: (202) 822-8106
                                                   E-mail:edelinsky@zuckerman.com
                                                   E-mail:smiller@zuckerman.com

                                                   Counsel for Defendants CVS Pharmacy, Inc.
                                                   and CVS Health Corporation



1
 By identifying the potential tag-along action, Defendants preserve all available defenses,
including defenses related to the lack of personal jurisdiction.
